Citation Nr: 0116308	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  97-28 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependents' educational assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The appellant is the widow of the veteran, who served on 
active duty from December 1951 to December 1955.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a July 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  By this rating decision, 
the RO, in pertinent part, denied entitlement to service 
connection for the cause of the veteran's death and 
entitlement to dependent's educational assistance under 38 
U.S.C. Chapter 35.  The appellant testified before a local 
hearing officer in March 1998 and in April 1999, the Board 
remanded the appellant's claims for additional development.   
In a January 2001 supplemental statement of the case, the RO 
continued to deny service connection for the cause of the 
veteran's death. 

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2000).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claims has been obtained, and her application 
is complete.

2.  The veteran died in March 1997, and the immediate cause 
of death as reported on the certificate of death was 
carcinoma of the lung. 

3.  Prior to his death, the veteran had not established 
service connection for any disability.

4.  The veteran's fatal lung cancer was first shown many 
years subsequent to his separation from service, and is not 
shown to be related to such service, nor is it shown to be 
the product of, or otherwise related to, any inservice 
exposure to asbestos.

5.  The veteran's death was not caused by disability related 
to nicotine dependence acquired during service.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of the veteran's death. 38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (2000).

2.  The claim for entitlement to dependent's educational 
assistance under 38 U.S.C. Chapter 35 lacks legal merit. 38 
C.F.R. § 3.807 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect, in pertinent part, that in 
conjunction with a entrance examination in December 1951, the 
veteran denied any history of asthma, shortness of breath, 
pain or pressure in chest, or chronic cough.  Examination 
revealed a normal respiratory system.  Chest x-rays taken in 
December 1951, May 1954 and May 1955 were negative.  At his 
November 1955 separation examination, the veteran's lungs and 
chest were normal, and a chest x-ray was negative.

In August 1996, the veteran filed a claim for service 
connection for cancer of the right lung.  

VA records reflect that the veteran was hospitalized in 
August 1996 after reporting a three day history of right-
sided chest pain when coughing.  He denied having a cold, 
productive cough, or any unusual shortness of breath.  A 
chest x-ray and CT scan done on an outpatient basis showed a 
hilar mass on the right side with strong suspicion of 
carcinoma of the lung and metastasis to the liver.  It was 
noted that the veteran had been a heavy smoker until 
approximately two weeks before.  He was admitted for further 
evaluation and bronchoscopy with biopsy, which revealed a 
cancerous endobronchial mass of the right upper pulmonary 
lobe.  He underwent chemotherapy and was discharged in 
September 1996.  

In an October 1996 written statement, the veteran sought 
service connection for asbestosis.  He asserted that he was 
exposed to asbestos while serving aboard Navy ships during 
the Korean War.

The veteran continued to undergo chemotherapy at a VA 
facility in October and November of 1996.

A VA general medical examination was conducted in November 
1996.  The veteran reported that he began to lose weight in 
April 1996.  By August 1996, he developed upper chest pain 
and had two episodes of hemoptysis.  Following his diagnosis 
of  right upper lobe small cell carcinoma of the right lung, 
chemotherapy and deep radiation therapy were undertaken.  The 
veteran was being followed by a VA oncology department and 
further courses of chemotherapy were being contemplated.  
Following this examination, he was diagnosed as having small 
cell carcinoma of the right upper lung, radiation burn of the 
right lower neck and upper right chest, chronic obstructive 
pulmonary disease with moderate restrictive disease, 
prostatic hypertrophy 2+, and leukopenia due to recent 
chemotherapy. 

In a January 1997 written statement, the veteran indicated 
that he had served on two ships between February 1952 and 
June 1955, and had been classified as a seaman first class.  
During this period, he had apparently worked as a crane 
operator, coxswain, and sight setter.  He indicated that he 
was not currently a smoker, but that he had smoked in the 
past.  The veteran also indicated that following discharge, 
he worked as a pipe fitter and as a heat, refrigeration, and 
air conditioning mechanic.  He also indicated that his post-
service jobs involved exposure to asbestos.

In February 1997, records were received from the National 
Personnel Records Center which confirmed that the veteran had 
served on the USS Calvert from September 1952 to December 
1952, and on the USS Tortuga from December 1952 to September 
1955. 

VA records reflect that the veteran was re-hospitalized 
beginning in January 1997, during which time it was noted 
that he had extensive small cell carcinoma of the lung with 
bone, liver and brain metastasis.  By March 1997, the 
veteran's prognosis was considered extremely poor and he was 
referred to home hospice care. 

The veteran died subsequently in March 1997.  His certificate 
of death indicates that the cause of death was carcinoma of 
the lung.  No autopsy was performed.  Prior to his death, the 
veteran had not established service connection for any 
disability.
 
In May 1997, the appellant filed a claim for service 
connection for the cause of the veteran's death.

By a July 1997 rating decision, the RO denied service 
connection for the cause of the veteran's death, and also 
denied eligibility to dependents' educational assistance 
under the provisions of 38 U.S.C. Chapter 35.  A statement of 
the case was issued in September 1997. 

In a September 1997 substantive appeal, the appellant 
asserted that her husband had been exposed to asbestos 24 
hours a day while serving aboard Navy ships.  She contended 
that the veteran's exposure to asbestos had caused his death 
from lung cancer.  

The appellant testified before a local hearing officer in 
March 1998.  As far as she knew, the veteran had been exposed 
to asbestos while in the Navy, although he did not speak 
about it.  To her knowledge, the veteran did not smoke before 
he went into the Navy, but smoked two packs a day after he 
got out.  She said the veteran worked at ship yards in the 
years after his discharge, and had obtained monetary benefits 
for asbestosis through litigation against these ship yards.  
The veteran was apparently diagnosed as having asbestosis in 
1983 or 1985.  During this hearing, the appellant's 
representative also asserted that the veteran had been given 
free cigarettes during active duty, and that his resulting 
nicotine addiction eventually led to his death.  

In an April 1998 letter, the RO advised the appellant as to 
the types of evidence she could submit in support of her 
claim that the veteran's death was due to the use of tobacco 
in service or on the basis of nicotine dependence acquired in 
service. 

In an August 1998 written statement, the appellant stated 
that she did not know her husband's smoking history before 
their marriage.  He apparently smoked three brands of 
cigarettes.  She stated that all the medical records 
reflecting the veteran's dependency on tobacco were in VA's 
possession.   

By a September 1998 rating decision, the RO continued to deny 
service connection for the cause of the veteran's death.

In April 1999, the Board remanded the appellant's claims for 
additional development.  Specifically, the RO was to request 
the appellant's assistance in obtaining records of treatment 
for asbestosis from a private health care provider, ask the 
appellant to provide details and documentation regarding the 
veteran's lawsuit(s) based on asbestos exposure, and seek to 
obtain any relevant VA records not previously associated with 
the claims file.  

In an April 1999 letter, the RO advised the appellant as to 
the Board's remand and asked for her assistance in obtaining 
the requested information.

In June 1999, the appellant submitted a May 1985 medical 
report from a private health care provider, which indicated 
that the veteran was evaluated for possible asbestosis in May 
1985.  During this evaluation, the veteran stated that he had 
experienced some dyspnea on exertion which had progressed 
over the prior two years.  He had smoked a pack and a half of 
cigarettes per day for the prior 34 years.  There was no 
history of significant pulmonary problem, although the 
veteran did have an early morning cough.  There was no 
history of hemoptysis, pneumonia or tuberculosis (nor any 
history of possible exposure to tuberculosis).  The veteran 
reported that he had been exposed to asbestos beginning in 
1957, with two years of heavy exposure from 1966 to 1968, at 
a ship yard where he would actually handle the "A-cloth."  
His total period of exposure was estimated to be 28 years, 
with two years of direct exposure.  A chest x-ray showed 
minimal but definitely present bilateral pleural thickening, 
with interstitial changes.  Following this examination, the 
impressions included asbestosis. 

In an August 1999 letter, the RO requested more information 
from the private health care provider who had examined the 
veteran in May 1985.  This letter was returned by the postal 
service.  A notation on the returned letter shows that 
someone at the RO called the appellant to ask if she ha 
another address for the doctor, and she said she had no idea 
how to reach him.

However, the appellant thereafter provided another address 
for the doctor.  In an October 1999 letter, the RO requested 
again information from the private health care provider, 
using the new address as provided by the appellant.  However, 
the letter was again returned by the postal service, which 
advised that the addressee was not at that address. 

In October 1999, the appellant submitted a "Settlement 
Summary" which indicated that, between June 1987 and May 
1995, the veteran had received settlement payments from 
numerous companies (apparently as a result of asbestosis-
related litigation).  

In a January 2001 supplemental statement of the case, the RO 
continued to deny service connection for the cause of the 
veteran's death.


II.  Analysis

The appellant has submitted a complete application for 
service connection for the cause of the veteran's death and 
for entitlement to dependents' educational assistance under 
the provisions of 38 U.S.C. Chapter 35.  VA and private 
medical records have been obtained, and VA attempted to 
obtain, on several occasions and with the appellant's 
assistance, additional private medical records which are 
apparently unobtainable.  The appellant has had the 
opportunity to testify before a local hearing officer.  There 
are no outstanding notice requirements that VA must satisfy 
before deciding the merits of this case.  VA need not obtain 
a medical opinion in this case, because the evidentiary 
criteria necessitating that VA obtain a medical opinion are 
not met.  VA has discharged its duty to assist the appellant 
to prosecute her claims. Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

1.  Service connection for the cause of the veteran's death

Under the pertinent statutes and regulations, service 
connection may be established for the cause of a veteran's 
death when a service-connected disability "was either the 
principal or a contributory cause of death."  38 C.F.R. § 
3.312(a) (2000); see 38 U.S.C.A. § 1310 (West 1991); see also 
38 U.S.C.A. §§ 1110, 1112, 1131 (West 1991 & Supp. 2000) 
(setting forth criteria for establishing service connection).  
A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto." 38 C.F.R. § 
3.312(b) (2000).  A contributory cause of death must be 
causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death." 38 C.F.R. § 3.312(c)(1) (2000). 

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

Service connection may be established for a current 
disability based on different legal theories of entitlement.  
"Direct" service connection may be established by showing 
that a disease or injury had its onset in service or by 
showing that a current disability is a result of a disease or 
injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 (2000).  In 
general, establishing "direct" service connection for a 
disability requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service. 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 38 
C.F.R. §§ 3.303, 3.304 (2000); Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service. 38 U.S.C.A. §§ 1110, 1112, 1131 
(West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309(a) (2000).  Service connection 
for a malignant tumor may be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 U.S.C.A. § 1112 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2000).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2000); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

In this case, the evidence, in the form of the death 
certificate, shows that the veteran died in March 1997, and 
that the immediate and sole cause of death was carcinoma of 
the lung.  The question that must be answered, therefore, is 
whether the cause of death - that is, lung cancer - should be 
service connected.

After a review of the evidence, the Board finds that this 
question must be answered in the negative. The veteran's 
service medical records do not reflect the presence of any 
lung problems, to include cancer, and it is particularly 
noted that the report of his service separation examination 
shows that a chest x-ray was negative (as were chest x-rays 
taken in December 1951, May 1954 and May 1955).  The medical 
evidence, in fact, first shows the presence of lung cancer in 
August 1996, or more than 40 years following his separation 
from service.  The medical evidence does not demonstrate that 
lung cancer had been manifested prior to that date, and 
specifically does not demonstrate that it had been manifested 
to a compensable degree (that is, 10 percent disabling) 
within one year after his separation from service in December 
1955.

Likewise, the medical record is devoid of clinical evidence 
demonstrating that the presence of lung cancer in 1996 is 
otherwise related in any manner to the veteran's active 
service; see 38 C.F.R. § 3.303(d) (2000).  The Board is 
cognizant of the appellant's primary contention that her 
husband's fatal lung cancer was the product of inservice 
exposure to asbestos.  The clinical record, however, does not 
contain any finding that there was an etiological or causal 
relationship between his fatal disorder and any exposure to 
asbestos that he may have incurred during his service aboard 
two Navy ships between 1952 and 1955.  

While the medical evidence indicates that the veteran was 
diagnosed as having asbestosis in 1985, there is no medical 
evidence showing that in-service asbestos exposure (as 
distinguished from his post active duty years working 
directly with or near asbestos in ship yards) was considered 
to be a possible source of the veteran's fatal lung cancer.  
Moreover, the record does not show that the appellant has the 
requisite training or expertise that would render her 
competent to express medical opinions or findings; 
accordingly, her contention that the veteran's fatal lung 
cancer was related to inservice asbestos exposure is no more 
than unsubstantiated conjecture that, in the absence of 
supporting medical evidence, is of no probative value.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The appellant and her representative have also argued that 
the veteran's fatal lung cancer resulted from tobacco smoked 
in service or the incurrence of nicotine dependence in 
service.  Service connection for disability or death due to 
smoking may be established, for claims filed before June 9, 
1998, on the basis of medical evidence demonstrating that 1) 
the veteran acquired a dependence on nicotine during service; 
and (2) the nicotine dependence which arose during service 
may be considered the proximate cause of disability (or, as 
in this case, death) occurring after service.  See VAOPGCPREC 
19-97.  While in this case the veteran appears to have smoked 
a pack and a half of cigarettes a day for several decades 
prior to his death, there is no medical evidence that he 
acquired nicotine dependence during service, nor that any 
such nicotine dependence was the proximate cause of his 
death.  As noted above, the record does not show that the 
appellant has the requisite training or expertise that would 
render her competent to express medical opinions or findings; 
accordingly, her alternative contention that the veteran's 
fatal lung cancer was related to nicotine dependence acquired 
during service is no more than unsubstantiated conjecture 
that, in the absence of supporting medical evidence, is of no 
probative value. Espiritu, 2 Vet. App. at 495 (1992).

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection of the cause of the veteran's death and 
the benefit of the doubt rule is not for application.  VCAA, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. §5107).

2.  Entitlement to Chapter 35 dependent's educational 
assistance

For the purposes of dependents' educational assistance under 
38 U.S.C. Chapter 35 (see 38 C.F.R. § 21.3020), the child, 
spouse or surviving spouse of a veteran will have basic 
eligibility if certain conditions are met, including, as 
pertinent to this appeal, a permanent total service-connected 
disability was in existence at the date of the veteran's 
death, or the veteran died as a result of a service-connected 
disability. 38 C.F.R. § 3.807(a) (2000).  As discussed above, 
the veteran was not service connected for any disability at 
the time of his death.  Moreover, the Board has determined 
that service connection for the cause of the veteran's death 
is not warranted.  Consequently, the appellant's claim fails 
because of absence of legal merit or lack of entitlement 
under the law, and the claim is denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

There being no legal entitlement, entitlement to dependent's 
educational assistance under 38 U.S.C. Chapter 35 is denied.



		
J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

